UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2017 (Unaudited) Common Stocks - 99.0% Shares Value ($) Automobiles & Components - .9% Cooper Tire & Rubber Co. 116,379 4,253,652 Dana 321,536 7,626,834 Gentex 638,280 10,863,526 Thor Industries 106,314 11,200,180 Banks - 8.5% Associated Banc-Corp 338,729 8,112,560 BancorpSouth 183,894 5,526,015 Bank of Hawaii 94,048 7,868,996 Bank of the Ozarks 269,708 11,637,900 Cathay General Bancorp 165,101 6,183,032 Chemical Financial 156,775 7,554,987 Commerce Bancshares 194,152 11,268,582 Cullen/Frost Bankers 126,427 11,477,043 East West Bancorp 320,705 18,273,771 F.N.B. 718,083 9,837,737 First Horizon National 519,656 9,057,604 Fulton Financial 384,293 7,013,347 Hancock Holding 187,896 8,643,216 Home BancShares 280,810 6,964,088 International Bancshares 129,886 4,597,964 MB Financial 158,592 6,486,413 New York Community Bancorp 1,085,996 14,259,127 PacWest Bancorp 266,230 12,784,365 Pinnacle Financial Partners 161,101 10,294,354 Prosperity Bancshares 154,424 9,898,578 Signature Bank 119,184 a 16,516,519 SVB Financial Group 116,503 a 20,788,795 Synovus Financial 271,672 11,812,299 TCF Financial 379,655 5,983,363 Texas Capital Bancshares 110,183 a 8,632,838 Trustmark 150,933 4,823,819 UMB Financial 96,757 6,740,093 Umpqua Holdings 489,911 9,082,950 United Bankshares 233,090 8,041,605 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Banks - 8.5% (continued) Valley National Bancorp 586,975 6,973,263 Washington Federal 196,949 6,587,944 Webster Financial 204,882 10,639,522 Wintrust Financial 123,708 9,316,449 Capital Goods - 10.3% AECOM 346,024 a 11,038,166 AGCO 148,288 10,697,496 Carlisle Companies 143,447 13,998,993 Crane 112,424 8,488,012 Curtiss-Wright 98,343 9,482,232 Donaldson 293,366 13,931,951 Dycom Industries 69,180 a 6,267,708 EMCOR Group 131,698 8,889,615 EnerSys 96,823 6,997,398 Esterline Technologies 65,520 a 6,322,680 GATX 87,082 5,384,280 Graco 123,375 14,316,435 Granite Construction 86,848 4,257,289 Hubbell 113,684 13,504,522 Huntington Ingalls Industries 102,135 21,051,045 IDEX 169,368 19,738,147 ITT 197,151 8,083,191 KBR 315,563 4,708,200 Kennametal 176,918 6,528,274 KLX 115,369 a 5,989,958 Lennox International 85,279 14,582,709 Lincoln Electric Holdings 137,367 11,986,644 MSC Industrial Direct, Cl. A 100,302 7,142,505 Nordson 119,017 15,115,159 NOW 237,055 a 3,776,286 Orbital ATK 128,175 13,096,922 Oshkosh 166,154 11,441,364 Regal Beloit 98,836 8,237,981 Teledyne Technologies 78,406 a 10,689,874 Terex 217,003 8,543,408 Timken 156,121 7,103,506 Toro 238,824 16,977,998 Trinity Industries 338,228 9,270,829 Valmont Industries 50,229 7,669,968 Common Stocks - 99.0% (continued) Shares Value ($) Capital Goods - 10.3% (continued) Wabtec 191,731 14,448,848 Watsco 67,551 10,184,664 Woodward 122,611 8,575,413 Commercial & Professional Services - 2.3% Clean Harbors 115,191 a 6,542,849 Copart 455,198 a 14,334,185 Deluxe 107,874 7,788,503 Dun & Bradstreet 82,016 9,084,092 FTI Consulting 90,108 a 2,956,443 Herman Miller 133,719 4,502,987 HNI 97,226 3,670,282 ManpowerGroup 148,924 15,957,207 MSA Safety 68,974 5,528,956 Pitney Bowes 410,248 6,457,304 Rollins 213,246 9,257,009 Consumer Durables & Apparel - 3.0% Brunswick 198,386 11,230,631 CalAtlantic Group 171,318 6,013,262 Carter's 107,554 9,328,158 Deckers Outdoor 70,282 a 4,558,491 Helen of Troy 60,231 a 6,068,273 KB Home 183,769 4,211,985 NVR 7,736 a 20,194,364 Polaris Industries 130,133 11,667,725 Skechers USA, Cl. A 297,469 a 8,355,904 Tempur Sealy International 104,399 a 6,020,690 Toll Brothers 328,643 12,682,333 TRI Pointe Group 350,690 a 4,664,177 Tupperware Brands 112,811 6,848,756 Consumer Services - 3.1% Adtalem Global Education 126,202 4,101,565 Brinker International 106,778 3,787,416 Buffalo Wild Wings 35,977 a 3,867,528 Cheesecake Factory 97,877 4,656,988 Churchill Downs 27,447 5,133,961 Cracker Barrel Old Country Store 53,457 8,309,891 Domino's Pizza 106,717 19,902,720 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Consumer Services - 3.1% (continued) Dunkin' Brands Group 204,757 10,858,264 Graham Holdings, Cl. B 10,354 6,133,710 International Speedway, Cl. A 56,583 2,025,671 Jack in the Box 65,481 6,074,018 Papa John's International 59,189 4,221,951 Service Corporation International 417,451 14,498,073 Sotheby's 101,673 a 5,753,675 Texas Roadhouse 143,572 6,790,956 Wendy's 426,017 6,577,702 Diversified Financials - 3.5% Eaton Vance 255,392 12,537,193 FactSet Research Systems 87,616 14,651,148 Federated Investors, Cl. B 203,440 5,865,175 Janus Henderson Group 400,577 a 13,415,324 Legg Mason 189,747 7,591,777 MarketAxess Holdings 83,444 16,929,953 MSCI 200,936 21,891,977 SEI Investments 295,961 16,724,756 SLM 957,762 a 10,612,003 Stifel Financial 150,284 a 7,641,941 Energy - 3.7% CONSOL Energy 394,243 a 6,607,513 Core Laboratories 97,777 9,829,522 Diamond Offshore Drilling 142,901 a 1,774,830 Dril-Quip 83,381 a 3,718,793 Energen 215,658 a 11,490,258 Ensco, Cl. A 668,631 3,537,058 Gulfport Energy 349,830 a 4,414,855 HollyFrontier 394,056 11,364,575 Matador Resources 203,480 a 4,936,425 Murphy Oil 351,054 9,331,015 Nabors Industries 634,591 4,892,697 Oceaneering International 218,499 5,604,499 Oil States International 115,111 a 2,860,508 Patterson-UTI Energy 367,836 7,113,948 PBF Energy, Cl. A 242,735 5,527,076 QEP Resources 528,811 a 4,531,910 Rowan Cos., Cl. A 275,949 a 3,220,325 Common Stocks - 99.0% (continued) Shares Value ($) Energy - 3.7% (continued) SM Energy 215,856 3,753,736 Southwestern Energy 1,125,883 a 6,417,533 Superior Energy Services 336,999 a 3,626,109 Transocean 863,659 a 7,470,650 World Fuel Services 153,744 4,972,081 WPX Energy 883,846 a 9,527,860 Food & Staples Retailing - .6% Casey's General Stores 87,088 9,296,644 Sprouts Farmers Market 287,539 a 6,921,064 United Natural Foods 112,388 a 4,330,310 Food, Beverage & Tobacco - 2.5% Boston Beer, Cl. A 20,481 a 3,211,421 Dean Foods 198,687 2,980,305 Flowers Foods 405,582 7,134,187 Hain Celestial Group 229,890 a 10,278,382 Ingredion 159,098 19,619,965 Lamb Weston Holdings 308,162 13,552,965 Lancaster Colony 43,252 5,303,560 Post Holdings 147,201 a 12,247,123 Snyder's-Lance 189,187 6,581,816 Tootsie Roll Industries 38,992 1,450,502 TreeHouse Foods 126,520 a 10,732,692 Health Care Equipment & Services - 5.5% ABIOMED 90,505 a 13,402,885 Acadia Healthcare 169,875 a 8,991,484 Allscripts Healthcare Solutions 404,353 a 4,977,585 Globus Medical, Cl. A 160,209 a 4,926,427 Halyard Health 102,841 a 4,136,265 HealthSouth 199,104 8,473,866 Hill-Rom Holdings 132,964 9,908,477 LifePoint Health 88,663 a 5,266,582 LivaNova 96,532 a 5,882,660 Masimo 101,157 a 9,569,452 Medidata Solutions 123,224 a 9,464,835 MEDNAX 206,621 a 9,707,055 Molina Healthcare 95,131 a 6,354,751 NuVasive 112,617 a 7,409,072 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Health Care Equipment & Services - 5.5% (continued) Owens & Minor 134,759 4,343,283 STERIS 188,571 15,434,536 Teleflex 99,824 20,685,529 Tenet Healthcare 175,259 a 3,040,744 VCA 180,415 a 16,702,821 WellCare Health Plans 98,762 a 17,479,886 West Pharmaceutical Services 163,313 14,485,863 Household & Personal Products - .7% Avon Products 980,406 a 3,568,678 Edgewell Personal Care 127,632 a 9,215,030 Energizer Holdings 137,605 6,339,462 Nu Skin Enterprises, Cl. A 110,497 7,001,090 Insurance - 4.5% Alleghany 34,263 a 21,014,868 American Financial Group 163,427 16,571,498 Aspen Insurance Holdings 133,468 6,513,238 Brown & Brown 255,536 11,396,906 CNO Financial Group 380,906 8,715,129 First American Financial 245,003 11,860,595 Genworth Financial, Cl. A 1,097,450 a 3,764,254 Hanover Insurance Group 93,901 8,907,449 Kemper 106,343 4,173,963 Mercury General 81,167 4,861,092 Old Republic International 544,675 10,686,524 Primerica 101,183 8,200,882 Reinsurance Group of America 142,922 20,037,664 RenaissanceRe Holdings 90,219 13,254,073 W.R. Berkley 215,329 14,851,241 Materials - 7.0% Allegheny Technologies 239,088 4,528,327 AptarGroup 138,668 11,222,401 Ashland Global Holdings 138,326 8,987,040 Bemis 204,381 8,659,623 Cabot 138,950 7,549,154 Carpenter Technology 102,710 4,152,565 Chemours 409,434 19,493,153 Commercial Metals 254,900 4,741,140 Common Stocks - 99.0% (continued) Shares Value ($) Materials - 7.0% (continued) Compass Minerals International 74,577 5,149,542 Domtar 139,397 5,444,847 Eagle Materials 107,869 10,150,473 Greif, Cl. A 56,987 3,196,401 Louisiana-Pacific 321,860 a 8,081,905 Minerals Technologies 77,111 5,459,459 NewMarket 20,548 9,454,340 Olin 368,563 10,865,237 Owens-Illinois 361,686 a 8,644,295 PolyOne 181,881 6,653,207 Reliance Steel & Aluminum 161,896 11,714,795 Royal Gold 145,134 12,577,312 RPM International 296,604 15,384,849 Scotts Miracle-Gro 97,985 9,405,580 Sensient Technologies 98,445 7,320,370 Silgan Holdings 166,446 5,043,314 Sonoco Products 220,822 10,705,451 Steel Dynamics 536,625 19,001,891 United States Steel 388,232 9,119,570 Valvoline 454,414 10,301,565 Worthington Industries 96,888 4,909,315 Media - 1.6% AMC Networks, Cl. A 121,408 a 7,764,042 Cable One 10,430 7,925,757 Cinemark Holdings 235,504 9,161,106 John Wiley & Sons, Cl. A 99,312 5,486,988 Live Nation Entertainment 296,760 a 11,060,245 Meredith 81,225 4,828,826 New York Times, Cl. A 272,195 5,171,705 TEGNA 477,651 7,083,564 Pharmaceuticals, Biotechnology & Life Sciences - 3.0% Akorn 194,031 a 6,523,322 Bio-Rad Laboratories, Cl. A 46,252 a 10,898,359 Bio-Techne 82,970 9,617,053 Bioverativ 240,151 14,882,157 Catalent 277,700 a 9,636,190 Charles River Laboratories International 105,849 a 10,394,372 Endo International 442,366 a 4,874,873 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 3.0% (continued) INC Research Holdings, Cl. A 120,379 a 6,620,845 Mallinckrodt 204,487 a 9,365,505 PAREXEL International 112,813 a 9,873,394 Prestige Brands Holdings 117,874 a 6,321,583 United Therapeutics 100,077 a 12,849,887 Real Estate - 9.4% Alexander & Baldwin 101,764 4,266,965 American Campus Communities 297,712 b 14,272,313 Camden Property Trust 194,556 b 17,451,673 Care Capital Properties 184,794 b 4,475,711 CoreCivic 262,795 7,279,422 Corporate Office Properties Trust 221,154 b 7,362,217 Cousins Properties 931,441 b 8,559,943 CyrusOne 173,502 b 10,359,804 DCT Industrial Trust 204,224 11,505,980 Douglas Emmett 326,198 b 12,480,335 Education Realty Trust 161,473 b 6,063,311 EPR Properties 142,367 b 10,304,523 First Industrial Realty Trust 258,815 b 7,899,034 GEO Group 276,675 b 8,120,411 Healthcare Realty Trust 258,878 b 8,620,637 Highwoods Properties 226,650 b 11,677,008 Hospitality Properties Trust 365,023 b 10,607,568 JBG SMITH Properties 191,645 a 6,799,565 Jones Lang LaSalle 100,577 12,795,406 Kilroy Realty 218,208 b 15,145,817 Lamar Advertising, Cl. A 185,419 b 13,085,019 LaSalle Hotel Properties 251,840 b 7,439,354 Liberty Property Trust 326,927 b 13,737,473 Life Storage 103,410 b 7,553,066 Mack-Cali Realty 198,241 b 5,201,844 Medical Properties Trust 808,826 b 10,498,561 National Retail Properties 331,219 b 13,242,136 Omega Healthcare Investors 437,018 b 13,805,399 Potlatch 88,608 b 4,239,893 Quality Care Properties 208,930 3,514,203 Rayonier 286,441 b 8,326,840 Senior Housing Properties Trust 527,881 b 10,267,285 Tanger Factory Outlet Centers 213,161 b 5,633,845 Common Stocks - 99.0% (continued) Shares Value ($) Real Estate - 9.4% (continued) Taubman Centers 134,957 b 7,675,005 Uniti Group 351,003 8,985,677 Urban Edge Properties 220,314 b 5,536,491 Washington Prime Group 415,549 b 3,748,252 Weingarten Realty Investors 262,649 b 8,525,587 Retailing - 2.6% Aaron's 140,410 6,498,175 American Eagle Outfitters 375,887 4,450,502 Bed Bath & Beyond 316,507 9,463,559 Big Lots 99,815 4,957,811 Cabela's 115,010 a 6,553,270 Dick's Sporting Goods 195,285 7,291,942 Dillard's, Cl. A 50,327 3,715,139 GameStop, Cl. A 224,855 4,877,105 HSN 70,443 2,793,065 Murphy USA 76,976 a 5,829,392 Office Depot 1,149,608 6,748,199 Pool 91,897 9,935,904 Sally Beauty Holdings 309,713 a 6,265,494 The Michaels Companies 233,845 a 4,709,638 Urban Outfitters 195,260 a 3,825,143 Williams-Sonoma 177,258 8,230,089 Semiconductors & Semiconductor Equipment - 2.7% Cirrus Logic 143,185 a 8,797,286 Cree 216,636 a 5,613,039 Cypress Semiconductor 732,006 10,394,485 First Solar 172,479 a 8,504,939 Integrated Device Technology 295,765 a 7,731,297 Microsemi 256,449 a 13,355,864 Monolithic Power Systems 84,397 8,635,501 Silicon Laboratories 94,236 a 7,077,124 Synaptics 77,911 a 4,098,898 Teradyne 441,712 15,278,818 Versum Materials 239,823 8,456,159 Software & Services - 8.6% ACI Worldwide 262,714 a 6,087,083 Acxiom 174,518 a 4,706,750 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Software & Services - 8.6% (continued) Blackbaud 106,760 9,858,218 Broadridge Financial Solutions 260,959 19,796,350 Cadence Design Systems 620,490 a 22,896,081 Cars.com 156,192 3,795,466 CDK Global 322,224 21,195,895 CommVault Systems 92,295 a 5,496,167 Convergys 208,826 5,005,559 CoreLogic 188,207 a 8,572,829 DST Systems 136,322 7,484,078 Fair Isaac 68,815 9,809,578 Fortinet 331,787 a 12,246,258 j2 Global 107,132 9,066,581 Jack Henry & Associates 172,364 18,498,104 Leidos Holdings 318,521 17,021,762 LogMeIn 117,004 13,625,116 Manhattan Associates 155,384 a 6,867,973 MAXIMUS 144,110 8,698,480 NeuStar, Cl. A 121,667 a 4,063,678 PTC 256,525 a 14,157,615 Sabre 457,321 10,120,514 Science Applications International 97,249 6,847,302 Take-Two Interactive Software 230,486 a 18,319,027 Teradata 291,006 a 9,259,811 Tyler Technologies 74,944 a 12,876,129 Ultimate Software Group 65,981 a 14,892,572 WebMD Health 83,366 a 5,522,998 WEX 85,792 a 9,323,875 Technology Hardware & Equipment - 7.1% 3D Systems 235,959 a 3,964,111 ARRIS International 417,145 a 11,663,374 Arrow Electronics 197,239 a 16,033,558 Avnet 278,748 10,698,348 Belden 93,069 6,695,384 Brocade Communications Systems 910,939 11,505,160 Ciena 315,214 a 8,116,761 Cognex 192,329 18,282,795 Coherent 54,677 a 14,489,405 Diebold Nixdorf 164,727 3,854,612 InterDigital 75,984 5,535,434 Common Stocks - 99.0% (continued) Shares Value ($) Technology Hardware & Equipment - 7.1% (continued) IPG Photonics 83,459 a 12,739,182 Jabil 404,894 12,349,267 Keysight Technologies 410,007 a 17,052,191 Knowles 195,228 a 2,957,704 Littelfuse 50,441 9,088,459 National Instruments 236,149 9,715,170 NCR 269,459 a 10,199,023 NetScout Systems 202,595 a 6,989,528 Plantronics 73,180 3,306,272 SYNNEX 64,414 7,660,113 Tech Data 77,144 a 7,899,546 Trimble 561,239 a 21,007,176 VeriFone Systems 248,720 a 4,852,527 ViaSat 116,829 a 7,721,229 Vishay Intertechnology 294,605 5,258,699 Zebra Technologies, Cl. A 117,213 a 11,922,906 Telecommunication Services - .2% Frontier Communications 172,847 2,646,288 Telephone & Data Systems 208,095 5,916,141 Transportation - 2.1% Avis Budget Group 187,511 a 5,771,589 Genesee & Wyoming, Cl. A 136,756 a 8,911,021 JetBlue Airways 740,746 a 16,244,560 Kirby 120,110 a 7,314,699 Knight Transportation 146,938 5,238,340 Landstar System 92,209 7,667,178 Old Dominion Freight Line 153,761 14,747,218 Ryder System 119,077 8,664,043 Werner Enterprises 97,358 2,886,665 Utilities - 5.6% Aqua America 394,445 13,166,574 Atmos Energy 233,678 20,273,903 Black Hills 117,799 8,205,878 Great Plains Energy 478,754 14,774,348 Hawaiian Electric Industries 241,846 7,978,500 IDACORP 111,993 9,671,715 MDU Resources Group 433,913 11,433,608 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Utilities - 5.6% (continued) National Fuel Gas 189,772 11,236,400 New Jersey Resources 192,230 8,102,495 NorthWestern 107,810 6,230,340 OGE Energy 443,383 15,899,714 ONE Gas 116,615 8,487,240 PNM Resources 175,768 7,004,355 Southwest Gas Holdings 105,735 8,469,374 UGI 384,251 19,393,148 Vectren 184,308 11,078,754 Westar Energy 315,367 16,004,875 WGL Holdings 113,835 9,757,936 Total Common Stocks (cost $2,507,837,442) Principal Short-Term Investments - .0% Amount ($) Value ($) U.S. Treasury Bills 1.08%, 12/7/17 (cost $866,655) 870,000 c Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $14,148,856) 14,148,856 d Total Investments (cost $2,522,852,953) % Cash and Receivables (Net) .6 % Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Held by or on behalf of a counterparty for open futures contracts. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.3 Real Estate 9.4 Software & Services 8.6 Banks 8.5 Technology Hardware & Equipment 7.1 Materials 7.0 Utilities 5.6 Health Care Equipment & Services 5.5 Insurance 4.5 Energy 3.7 Diversified Financials 3.5 Consumer Services 3.1 Pharmaceuticals, Biotechnology & Life Sciences 3.0 Consumer Durables & Apparel 3.0 Semiconductors & Semiconductor Equipment 2.7 Retailing 2.6 Food, Beverage & Tobacco 2.5 Commercial & Professional Services 2.3 Transportation 2.1 Media 1.6 Automobiles & Components .9 Household & Personal Products .7 Food & Staples Retailing .6 Short-Term/Money Market Investments .4 Telecommunication Services .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 3,629,729,926 - - Equity Securities— Foreign Common Stocks † 16,890,368 - - Registered Investment Companies 14,148,856 - - U.S. Treasury - 866,802 - Other Financial Instruments: Futures †† 10,324 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FUTURES Dreyfus Midcap Index Fund, Inc. July 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long E-mini Standard & Poor's Midcap 264 46,458,720 September 2017 10,324 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At July 31, 2017, accumulated net unrealized appreciation on investments was $1,138,782,999, consisting of $1,279,642,353 gross unrealized appreciation and $140,859,354 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J.
